Name: Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 12 . 80 Official Journal of the European Communities No L 338/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, to the production of such a licence ; whereas it should therefore expressly be made clear that such licences are not required for operations which do not in the strict sense constitute imports or exports ; Whereas, where products are subject either to the arrangements provided for in Council Directive 69/73 /EEC of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing ( 6), as last amended by the Act of Accession of Greece, or to those provided for in Article 9 of Commission Regulation (EEC) No 645/75 of 13 March 1975 laying down common detailed rules for the application of the export levies and charges on agricultural products ( 7), as last amended by Regulation (EEC) No 1607/80 ( 8), the competent authorities may in certain cases allow them to be put into free circulation either in the unaltered state or after processing; whereas in such cases, to ensure that the market is properly managed, an import licence should be required for products actually put into free circulation ; whereas, however, where a product put into free circulation has been obtained from basic products some of which have been imported from non-member countries and some of which have been purchased in the Community , only those basic products imported from non-member countries need to be taken into consideration ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ( x), as last amended by Regulation (EEC) No 1870/80 (2), and in particular Articles 12 (2 ), 15 (5 ), 16 ( 6) and 24 thereof and the corresponding provisions of the other Regulations establishing a common organization of the market in respect of agricultural products , Whereas Commission Regulation (EEC) No 193 /75 ( 3), as last amended by Regulation (EEC) No 2666/80 (4) which superseded Regulation (EEC) No 1373/70 ( 5), lays down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ; whereas the provisions of that Regulation have, however, been amended many times, in some cases substantially ; whereas, therefore, in the interests of clarity and administrative efficiency it is advisable to consolidate the rules in question in a single text, at the same time making certain amendments which experience has shown to be desirable; Whereas the Community Regulations which introduced import and export licences provide that all imports into the Community and all exports from it shall be subject Whereas the levies applicable when goods covered by inward processing arrangements are put into free circulation are determined by the rules of Directive 69/73 /EEC ; whereas on that account the import licence H OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2) OJ No L 184, 17 . 7 . 1980, p. 1 . ( 3 ) OJ No L 25 , 31 . 1 . 1975 , p. 10 . ( 4 ) OJ No L 276, 20 . 10 . 1980 , p . 36 . ( 6) OJ No L 58 , 8 . 3 . 1969 , p. 1 . ( 7) OJ No L 67, 14 . 3 . 1975 , p. 16 . ( 8) OJ No L 160, 26 . 6 . 1980, p. 42 .( 5) OJ No L 158 , 20 . 7 . 1970, p. 1 . No L 338/2 13 . 12 . 80Official Journal of the European Communities presented when the goods are put into free circulation cannot be allowed to include an advance fixing of the levy ; whereas, however, the levy may be determined by tender, as is currently the case with olive oil ; whereas in such cases the levy applicable will appear on the import licence ; products ( 1), as last amended by Regulation (EEC) No 2674/80 ( 2), provides that exportation shall be considered to have taken place when the products in respect of which formalities have been completed have left the geographical territory of the Community or reached their destination, although for reasons of administrative convenience the date of exportation for the purpose of determining the rate of the refund is the day on which customs export formalities are completed ; whereas for the same reasons , in regard to the validity period of licences and certificates, exportation should be considered to have been carried out on the day taken into account for determining the rate of refund ; whereas this day is defined either in Regulation (EEC) No 2730/79 or Regulation (EEC) No 798/80 ( 3), as amended by Regulation (EEC) No 2674/80, which lays down implementing rules in respect of Council Regu ­ lation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (4); Whereas the object of import and export licences is the sound administration of the common organization of markets ; whereas some transactions relate to small quantities ; whereas, for the purpose of simplifying administrative procedures, it would seem desirable to provide for an exemption from the obligation to produce an import or export licence in respect of such transactions ; Whereas, in view of international trade practice in respect of the products or goods in question, certain tolerances should be allowed with regard to the quantity of products imported or exported as compared with the quantity indicated on the licence or certificate ; Whereas in some cases the amount of security required in respect of a licence or certificate may be extremely small ; whereas, in order to reduce the administrative load, no security should be required in such cases ; Whereas, in order to allow several operations to be carried out at the same time on the basis of one licence or certificate, provision should be made for the issue of extracts of licences and certificates which have the same effect as the licences and certificates from which they are extracted; Whereas an import or export licence confers the right to import or export; whereas in consequence it must be presented at the time of completion of customs import or export formalities ; Whereas, when simplified import or export procedures are used, the licence may be presented to the customs authorities subsequently ; whereas, nevertheless , the importer or exporter must be in possession of a licence on the day on which the import or export formalities are regarded as being completed and must hold such document at the disposal of the customs authorities ; Whereas Community rules relating to the various sectors covered by the common organization of agricultural markets provide that import and export licences and advance fixing certificates are applicable to imports and exports effected in the Community ; whereas such a rule requires the adoption of common provisions laying down conditions for the drawing up and use of such licences or certificates and the establishment of Community forms and methods of administrative cooperation between Member States ; . Whereas in the case of those exports for which a licence or certificate is required in order only to benefit from a rate fixed in advance, the present rules may be made more flexible in order to allow Member States to introduce a simplified procedure for the administrative handling of this document ; whereas , in those cases where an authority is responsible both for issuing the Whereas the Community Regulations which introduced the abovementioned licences and certificates provide that they shall be issued subject to the lodging of a security so as to guarantee that the undertaking to import or export will be fulfilled during the period of their validity ; whereas it is necessary to define when the undertaking to export or import is fulfilled ; (!) OJ No L 317, 12 . 12 . 1979 , p. 1 . ( 2) OJ No L 274 , 18 . 10 . 1980 , p. 11 . ( 3 ) OJ No L 87, 1.4 . 1980, p. 42 . ( 4) OJ No L 62 , 7 . 3 . 1980, p. 5 . Whereas Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down detailed rules for the application of export refunds in respect of agricultural 13 . 12 . 80 Official Journal of the European Communities No L 338/3 Whereas Article 14 of Council Regulation (EEC) No 754/76 of 25 March 1976 on the customs treatment applicable to goods returned to the customs territory of the Community (3 ) lays down that agricultural products exported under an export licence or an advance fixing certificate do not qualify under that Regulation unless the Community provisions relating to licences and certificates have been complied with ; whereas it is necessary to lay down special rules for the application of the system of licences and certificates for products qualifying under Regulation (EEC) No 754/76 ; Whereas certain provisions for the application of Regulation (EEC) No 754/76 are laid down by Commission Regulation (EEC) No 2945/76 (4); licence or certificate and paying the export refund, the licence or certificate may be held by that authority ; Whereas in the interest of sound administration licences or certificates and extracts therefrom may not be amended after issue ; whereas, however, in cases of doubt relating to an error attributable to the issuing agency and concerning the items appearing on the licence or certificate or extract, a procedure should be introduced whereby inaccurate licences or certificates or extracts may be withdrawn and corrected documents issued; Whereas when a product is placed under one of the procedures provided for in Title IV, Section I of Commission Regulation ( EEC) No 223/77 of 22 December 1976 on provisions for the implementation of Community transit procedure and for certain simplifications of that procedure ( 1), as last amended by Regulation (EEC) No 902/80 (2), when a carriage operation begins within the Community and is to end outside it, no formalities need be carried out at the customs office of the frontier station; whereas where one of these procedures is applied, it would seem desirable in the interests of administrative simplicity to provide for special arrangements for the release of the security ; Whereas it may happen that by reason of circumstances beyond the control of the party concerned the document constituting proof of departure from the geographical territory of the Community cannot be produced although the product has left such territory or, in the case of operations as specified in Article 5 of Regulation (EEC) No 2730/79 , reached its destination ; whereas such a situation may impede trade; whereas in such circumstances other documents should be recognized as being equivalent ; Whereas the Community Regulations which introduced the abovementioned licences and certificates provide that the security shall be forfeit in whole or in part if importation or exportation is not carried out, or only partly carried out, during the period of validity of the licence or certificate ; whereas the action to be taken in such circumstances should be specified in detail , in particular for cases where non-fulfilment of undertakings is due to force majeure; Whereas Article 22 of Council Regulation (EEC) No 1430/79 of 2 July 1979 on the repayment or remission of import or export duties ( 5), laid down that goods which are put into free circulation under an import licence or advance fixing certificate shall not be eligible for the system of repayment or remission of import duties unless it is established that the necessary steps have been taken by the competent authorities to cancel the effects of putting those goods into free circulation as regards the licence or certificate ; Whereas Article 3 (2 ) of Commission Regulation (EEC) No 1574/80 ( 6) laid down generally certain implementing rules in respect of Article 22 of Regulation (EEC) No 1430/79 and, in particular, that an attestation must be furnished by the authorities responsible for issuing licences or certificates ; Whereas it is necessary to lay down in this Regulation all the rules necessary for implementing Article 22 of Regulation (EEC) No 1430/79 ; whereas it is possible, in some cases, to satisfy the provisions laid down in Regulation (EEC) No 1430/79 whithout having recourse to the attestation referred to in Article 3 (2) of Regulation (EEC) No 1574/80 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, Whereas, in order to simplify administrative procedures , it would seem suitable to provide for the security to be returned in full when the total amount to be forfeit is very small ; ( 3 ) OJ No L 89 , 2 . 4 . 1976 , p. 1 . ( 4 ) OJ No L 335 , 4 . 12 . 1976 , p. 1 . ( 5) OJ No L 175 , 12 . 7 . 1979 , p. 1 . ( 6) OJ No L 161 , 26 . 6 . 1980 , p. 3 . (!) OJ No L 38 , 9 . 2 . 1977, p . 20 . ( 2) OJ No L 97, 15 . 4 . 1980, p . 20 . No L 338/4 Official Journal of the European Communities 13 . 12 . 80 HAS ADOPTED THIS REGULATION: TITLE II AREA OF APPLICATION OF LICENCES AND CERTIFICATES TITLE I SCOPE OF THE REGULATION Article 2 1 . A licence or certificate shall not be required and may not be presented in respect of products : ( a) which are not placed in free circulation within the Community; or (b) in respect of which export is effected :  under a customs procedure which allows importation free of the relevant customs duties, charges having equivalent effect or agricultural levies ; or  under special arrangements which allow export free of export levies, as referred to in Article 9 of Regulation (EEC) No 645/75 . 2 The provisions of paragraph 1 concerning exportation shall apply subject to the special provisions set out in Article 3 (4) . Article 1 Subject to certain exceptions laid down in Community rules specific to certain products, this Regulation lays down common rules for implementing the system of import and export licences and advance fixing certificates (hereinafter referred to as 'licences ' and 'certificates') established by or provided for in :  Article 19 of Regulation No 136/66/EEC (oils and fats),  Article 4a of Regulation No 142/67/EEC (colza , rape and sunflower seeds),  Article 13 of Regulation (EEC) No 804/68 (milk and milk products),  Article 15 of Regulation (EEC) No 805/68 and Article 5a of Regulation (EEC) No 885/68 (beef and veal),  Article 4 of Regulation (EEC) No 2358/71 ( seeds),  Article 12 of Regulation (EEC) No 3330/74 (sugar),  Article 12 of Regulation (EEC) No 2727/75 , ( cereals),  Article 14 of Regulation (EEC) No 2759/75 and Article 6 of Regulation (EEC) No 2768/75 (pigmeat),  Article 6 of Regulation (EEC) No 2774/75 ( eggs),  Article 6 of Regulation (EEC) No 2779/75 (poultrymeat),  Article 10 of Regulation (EEC) No 1418/76 (rice),  Article 9 and 10 of Regulation (EEC) No 516/77 (products processed from fruit and vegetables),  Article 2 of Regulation (EEC) No 1111/77 ( isoglucose),  Article 16 of Regulation (EEC) No 337/79 (wine),  Article 16 of Regulation (EEC) No 1837/80 ( sheepmeat and goatmeat),  Article 6 of Regulation (EEC) No 3035/80 ( agricultural products exported in the form of goods not covered by Annex II to the Treaty). Article 3 1 . Where products which are subject to inward processing arrangements or to the arrangements provided for in Article 9 of Regulation (EEC) No 645/75 and which do not contain basic products as referred to in paragraph 2 ( a) are placed in free circulation, then, in so far as the products actually placed in free circulation are subject to an import licence, such licence must be produced. 2. Where products are placed in free circulation which are subject to either of the arrangements referred to in paragraph 1 and which contain both : ( a) one or more basic products which came within the terms of Article 9 (2) of the Treaty but no longer do so as a result of their incorporation in the products put into free circulation ; and (b ) one or more basic products which did not come within the terms of Article 9 (2) of the Treaty; then, withstanding Article 8 ( 1 ), for each basic product as referred to in (b) actually used and being a 13 . 12 . 80 Official Journal of the European Communities No L 338/5 requested, a licence shall not be required and may not be produced for the purposes of operations :  as specified in Article 5 or 26 of Regulation (EEC) No 2730/79, or  of a non-commercial nature, or  relating to quantities such that the amount of the security for the corresponding licence would be five ECU or less . However, if the quantity in kilograms corresponding to five ECU is not 50 or a multiple of 50, the security limit shall be deemed to be such that the quantity in kilograms equals 50 or the multiple of 50 next above. In addition, where licences are issued on a headage, or similar basis and five ECU does not correspond exactly to a whole number, the security limit shall be deemed to be such that the quantity, on a headage or similar basis , corresponds to the whole number next above. product subject to an import licence, such licence must be produced. However, an import licence shall not be required where the product actually placed in free circulation is not subject to such a licence. 3 . Subject to specific provisions concerning certain agricultural products, the import licence or licences produced when a product coming within paragraph 1 or 2 is placed in free circulation may - not provide for advance fixing. 4 . On exportation of a product subject to either of the arrangements referred to in paragraph 1 and containing one or more of the basic products referred to in paragraph 2 (a), then for each such basic product, being a product subject to an export licence, such licence shall be produced . However, subject to the provisions of the next subparagraph concerning the advance fixing of refunds, an export licence shall not be required when the product actually exported is not subject to such a licence. On exportation of compound products qualifying for an export refund fixed in advance on the basis of one or more of their components, the customs status of each such component shall be the sole element to be taken into account when applying the system of licences and certificates. 2 . For the purposes of paragraph 1 , 'operations of a non-commercial nature' means : ( a) imports by or consigned to private individuals, provided that such operations satisfy the . requirements of Section II (C) (2) of the preliminary provisions of the Common Customs Tariff; (b) exports by private individuals, provided that such operations satisfy mutatis mutandis the requirements referred to in ( a). Article 6 An import licence or certificate shall not be required and may not be produced when products are placed in free circulation under the provisions.- of Article 3 of Regulation (EEC) No 754/76 governing the treatment of returned goods. Article 4 1 . In cases where the arrangement referred to in Article 4 of Regulation (EEC) No 565/80 applies, the export licence or advance fixing certificate, as appro ­ priate, to be produced shall be that applicable to the processed products to be exported or to the basic products within the meaning of Regulation (EEC) No 3035/80 to be exported in the form of goods . 2 . In cases where the arrangement referred to in Article 5 of Regulation (EEC) No 565/80 applies the export licence or advance fixing certificate, as appropriate, to be produced shall be that applicable to the product placed under such arrangement or the basic product within the meaning of Regulation (EEC) No 3035/80 contained in the goods placed under such arrangement. Article 7 1 . An export licence or certificate shall not be required and may not be produced on completion , of customs re-export formalities for products in respect of which the exporter provides proof that a favourable decision for repayment or remission of import duties has been given in respect of such products in accordance with the provisions of Regulation (EEC) No 1430/79 . 2 . Where products are subject on export to the submission of an export licence and the competent authorities authorize the completion of customs re-export formalities before taking a decision on the Article 5 1 . Where advance fixing of a levy or refund is not No L 338/6 Official Journal of the European Communities 13 . 12 . 80 licence or certificate, the obligation to import or export shall be considered to have been fulfilled . application for repayment or remission of import duties , an export licence must be submitted . Advance fixing of the export refund or levy shall not be permitted . TITLE III GENERAL PROVISIONS Section I Rights and obligations relating to licences , certificates and extracts Article 9 1 . Obligations deriving from licences or certificates shall not be transferable. Rights deriving from licences or certificates shall be transferable by the titular holder of the licence or certificate during the period of its validity. Such transfer may be made in favour of a single transferee only for each licence or certificate or extract therefrom. It shall relate to quantities not yet attributed to the licence or certificate or extract therefrom. 2 . Upon request for transfer by the titular holder, the issuing agency shall endorse the licence or certificate or where appropriate the extract therefrom with :  the name and address of the transferee,  the date of such endorsement certified by the stamp of the agency. 3 . The transfer shall take effect from the date of the endorsement. 4 . The transferee may neither further transfer his rights nor transfer them back to the titular holder. Article 8 1 . The issue of an import or export licence shall constitute authorization and give rise to an obligation respectively import or export under that licence and during its period of validity the specified net quantity of the relevant product. Such licence shall or may as the case rquires include provision for advance fixing of the levy or refund, also the monetary compensatory amount and the accession compensatory amount under the conditions laid down by the rules relating to the relevant sector. Article 10 Extracts from licences or certificates shall have the same legal effects as the licences or certificates from which they are extracted, within the limits of the quantity in respect of which such extracts are issued . Article 1 1 Licences or certificates and extracts issued, and entries and endorsements stamped, by the authorities of a Member State shall in each of the other Member States have the same legal effects as attached to documents issued, and entries or endorsements stamped, by the authorities of such Member States. 2 . The issue of an advance fixing certificate shall givfe rise to an obligation to import or export under that certificate and during the period of its validity the specified net quantity of the relevant product. The issue of an advance fixing certificate as referred to in Article 6 of Regulation (EEC) No 3035/80 shall give rise to an obligation to export under that certificate and during its period of validity, in the form of one or more of the goods listed in Annex B or C to that Regulation as specified on the certificate, the quantity indicated in the certificate of the basic products as specified in Annex A to that Regulation. 3 . In the cases specified in Article 43 of this Regulation and in cases where such requirement is provided in the specific Community rules for the relevant sector, the issue of a licence or certificate shall give rise to an obligation to import from or export to the country or group of countries specified therein . 4 . Where the quantity imported or exported is greater by not more than 5 % than the quantity indicated in the licence or certificate, it shall be considered to have been imported or exported under that licence or certificate . 5 . Where the quantity imported or exported is less by not more than 5 % than the quantity indicated in the Section II Application for and issue of licences and certificates Article 12 1 . No application for a licence or certificate shall be considered unless sent or delivered direct to the competent agency on forms printed and made out in accordance with the provisions of Article 16 . 13 . 12 . 80 Official Journal of the European Communities No L 338/7 ECU or less, provided the application is 'odged with the competent agency in the Member State in which the applicant is established. Such licences and certificates shall be returned to the issuing agency as soon as possible and at the latest on expiry of their period of validity. However, application^ may be sent to the competent agency by telegram or telex. Such applications shall include all the information which would have appeared on the form had it been used, and shall otherwise be refused . Furthermore, Member States may require that the telegram or telex be followed by an application as provided for in the preceding subparagraph. This requirement shall not affect the validity of the application by telegram or telex. 2 . An application for a licence or certificate may be cancelled only by letter, telegram or telex . An application for a licence or certificate may not be cancelled after 1 p.m. on the day it is lodged; where cancellation is made by telegram, such cancellation shall not be valid if the telegram was recorded at the issuing telegraph office after 1 p.m. or if, although recorded not later than 1 p.m., it reaches the competent agency after 2.30 p.m.; where cancellation is made by letter or by telex, the cancellation must be received not later than 1 p.m. Article 14 1 . The day on which ah application for a licence or certificate is lodged means : ( a) in the case of an application lodged ' with the competent agency, the day on which it is received, provided it is received not later than 1 p.m.; (b) in the case of an application sent by letter or telex to the competent agency, the day on which it is received by the agency, provided it is received not later than 1 p.m.; ( c) in the case of an application sent by telegram to the competent agency, the day on which it is received by that agency, provided the telegram is recorded at the issuing telegraph office not later than 1 p.m. and is received by the competent agency not later than 2.30 p.m. 2 . Applications for licences or certificates received either on a non-working day of the competent agency, or on a working day of that agency but after the hours specified in paragraph 1 , shall be considered to have been lodged on the first working day of the agency following the day on which they were received. Where an application for an advance fixing certificate or an application for an import or export licence which includes an application for advance fixing of the levy or the refund is sent by telegram in accordance with paragraph 1 (c) and received after 2.30 p.m. it shall be refused if the applicant has not specified in the telegram that he intended, in case of late arrival of the telegram, to apply for advance fixing of the levy or refund operative on the first working day after receipt of the telegram. Such intention shall be indicated by the words 'without reservation'. Applications by telegram recorded at the issuing telegraph office after 1 p.m. shall be considered to have been lodged on the following working day even if they arrive on the day of issue ; if they arrive on some other day, the rules laid down above concerning the day on which an application by telegram is regarded as being lodged shall apply. 3 . The time limits specified in this Regulation are in Belgian local time. Article 13 1 . Applications containing conditions not provided for in Community rules shall be refused. 2 . No application for a licence or certificate shall be accepted unless security has been given in favour of, or proof that such security has been given is furnished to, the competent agency not later than 1 p.m. on the day on which the application for a licence or certificate is lodged or, where proof that the security has been lodged is sent by telegram, unless the telegram was recorded at the issuing telegraph office not later than 1 p.m. and is received by the competent agency not later than 2.30 p.m. 3 . The security shall consist, at the applicant's option, either of a cash deposit or of a guarantee issued by an institution satisfying the requirements laid down by the Member State in which the licence or certificate is applied for. Member States shall inform the Commission, which shall in turn inform other Member States , of the types of institution authorized to issue guarantees and of the requirements referred to in the preceding subparagraph. 4 . Where the total amount of these security in respect of any licence or certificate would be five ECU or less, or where the licence has been made out in the name of an intervention agency, no security shall be required. Member States may issue licences or certificates without security where the amount of security involved is 25 No L 338/8 Official Journal of the European Communities 13 . 12 . 80 Article 1 S 1 . Where an application for a licence or certificate, the proof that the security has been lodged, or the cancella ­ tion of an application for a licence or certificate, is sent by telegram and as a result of force majeure the tele ­ gram, having been recorded not later than 1 p.m., fails to reach the competent agency by 2.30 p.m., that agency may decide to disregard the delay. 2 . If an agency accepts a case of force majeure, the Member State concerned shall immediately notify the Commission, which shall inform the other Member States thereof. appointed by the Member State in which they are established . In the latter case, reference to the appointment by the Member State must appear on each form. Each form shall bear an indication of the printer's name and address or a ¢ mark enabling the printer to be identified and, except for the application form and extension pages, an individual serial number. The number shall be preceded by the following letters according to the country issuing the document. B for Belgium, DK for Denmark, D for Germany, F for France, GR for Greece, IR for Ireland, I for Italy, L for Luxembourg, NL for the Netherlands and UK for the United Kingdom. At the time of their issue, licences or certificates and extracts may include an issue number allocated by the issuing agency. 5 . Applications, licences or certificates and extracts shall be completed in typescript. They shall be printed and completed in one of the official languages of the Community, as specified by the competent authorities of the issuing Member State . However, Member States may allow only applications to be handwritten in ink and in block capitals . 6 . The stamps of issuing agencies and attributing authorities shall be applied by means of a metal stamp, preferably made of steel . However, an embossing press combined with letters or figures obtained by means of perforation may be substituted for the issuing agency's stamp. 7 . The competent authorities of the Member States concerned may, where necessary, require licences or certificates and extracts therefrom to be translated into the official language or one of the official languages of that Member State. Article 16 1 . Except as provided in the second subparagraph of Article 12 ( 1 ), applications for licences or certificates , licences and certificates and extracts therefrom shall be drawn up on forms conforming to the specimens set out in Annex I. Such forms shall be completed in accordance with the instructions given therein and with the specific Community provisions applicable to the relevant product sector. 2 . Licence and certificate forms shall be made up in sets containing copy No 1 , copy No 2 and the application, together with any extra copies of the licence or certificate, in that order. However, Member States may prescribe that applicants are to complete only an application form instead of the sets provided for in the preceding subparagraph. Forms for extracts of licences or certificates shall be made up in sets containing copy No 1 and copy No 2, in that order. Article 17 1 . Where the import levy has been the subject of an application for advance fixing and where, at the time of issue of the licence or certificate, the threshold price in respect of one month or more of the validity of the licence is not known, the provisional rate of levy for the months in question shall be shown in section 19 of the licence or certificate. This rate shall be calculated for those months having regard to the known facts and to the threshold price applicable for the last month of the marketing year in progress . In section 20a of the licence or certificate it shall be indicated that the rate is subject to adjustment. 2 . Where a certificate, licence or extract therefrom is used for an importation into Germany or Italy, the responsible bodies of those Member States may require that such document contains the adjusted rate or rates of levy. In that case such rate or rates shall , at the 3 . Forms, including extension pages, shall be printed on white paper free of mechanical pulp, dressed for writing and weighing between 55 and 65 grams per square metre. Their size shall be 210 X 297 mm; the type space between lines shall be 4-24 mm (one-sixth of an inch) ; the layout of forms shall be followed precisely. Both sides of copy No 1 and the side of the extension pages on which the attributions must appear shall in addition have a printed guilloche pattern background so as to reveal any falsification by mechanical or chemical means. The guilloche background shall be green for forms relating to imports and sepia brown for forms relating to exports. 4 . The Member States shall be responsible for having the forms printed . These may also be printed by printers 13 . 12 . 80 Official Journal of the European Communities No L 338/9 request of the titular holder or transferee, be stated in section 19 by the issuing agency as soon as the threshold price is known. This agency shall indicate the date and stamp the document. beside the attributed quantity shown on copy No 1 of the licence or certificate. 2 . No further extract may be made from an extract of a licence or certificate. 3 . Copy No 1 of an extract which has been used or which is out of date shall be returned by the titular holder to the agency which issued the licence or certificate together with copy No 1 of the licence or certificate from which it derives, so that the agency may adjust the attributions appearing on copy No 1 of the licence or certificate in the light of those appearing on copy No 1 of the extract . Article 18 1 . Where the amounts resulting from the conversion of ECU into sums in national currency to be entered on licences or certificates contain three or more decimal places, only the first two shall be given . In such cases where the third place is five or more the second place shall be rounded up to the next unit or where the third place is less than five, the second place shall remain the same. 2 . However, where amounts expressed in ECU are converted into pounds sterling or Irish pounds, the reference to the first two decimal places in the preceding paragraph shall be read as if it were a reference to the first four decimal places. In such cases where the fifth place is five or more the fourth decimal place shall be rounded up to the next unit and where the fifth place is less than five, the fourth place shall remain the same. Article 21 1 . For the purpose of determining their period of validity, licences or certificates shall be considered to have been issued on the day on which the application for them was lodged, that day being included in the calculation of such period of validity . 2 . However, it may be specified that a licence or certificate is to become valid on its actual day of issue, in which case that day shall be included in the calculation of its period of validity. Article 19 Licences and certificates shall be drawn up in at least two copies. The first copy, called 'holder's copy' and marked 'No 1 ', shall be issued without delay to the applicant and the second, called 'issuing agency's copy' and marked 'No 2', shall be retained by the issuing agency. Section III Use of licences and certificates Article 22 1 . Copy No 1 of the licence or certificate shall be submitted to the office responsible for completing : ( a) in the case of an import lic.ence or of a certificate of advance fixing of the levy, customs import formalities ; ( b) in the case of an export licence or of a certificate of advance fixing of the refund, the customs formalities relating to :  exportation from the Community, or  one of the supplies as specified in Article 5 of Regulation (EEC) No 2730/79, or  the placing of products under the arrangements provided for in Article 26 of Regulation (EEC) No 2730/79, or .  the placing of products under one of the arrangements provided for in Articles 4 and 5 of Regulation (EEC) No 565/80 . Article 20 1 . On application by the titular holder of the licence or certificate or by the transferee, and on submission of copy No 1 of the document, one or more extracts therefrom may be issued by the competent agencies of Member States . Extracts shall be drawn up in at least two copies, the first of which, called 'holder's copy' and marked 'No 1 ', shall be issued or addressed to the applicant and the second, called ' issuing agency's copy' and marked 'No 2', shall be retained by the issuing agency. The agency issuing the extract shall , on copy No 1 of the licence or certificate, attribute the quantity for which the extract has been issued, increased by the relevant tolerance. The word 'extract' shall be entered No L 338/10 Official Journal of the European Communities 13 . 12 . 80 2 . Copy No 1 of the licence or certificate shall be presented, or be held at customs disposal, at the time of completion of the customs formalities referred to in paragraph 1 . 3 . After attribution and endorsement by the office referred to in paragraph 1 , copy No 1 of the licence or certificate shall be returned to the party concerned . However, Member States may require or allow the party concerned to attribute the licence or certificate ; in all of which cases the attribution shall be examined and endorsed by the competent office . If the issuing agency considers a correction to be required, it shall withdraw the extract or the licence or certificate as well as any extracts previously issued and shall issue without delay either a corrected extract or a corrected licence or certificate and the corrected extracts corresponding thereto. On such further documents , which shall include the entry ' licence (or certificate) corrected on or 'extracts corrected on . . . the former attributions shall be reproduced, as appropriate, on each copy. Where the issuing agency does not consider it necessary to correct the licence or certificate or the extract, it shall enter thereon the endorsement 'verified on .... in accordance with Article 24 of Regulation (EEC) No . . . ./80', and apply its stamp . Article 25 1 . The titular holder must, at the request of the issuing agency, return to that agency the licence or certificate and/or the extracts therefrom. 2 . Where a disputed document is returned or held in accordance with the provisions of this Article or Article 24 , the competent national authorities shall on request give the party concerned a receipt. Article 23 1 . Notwithstanding from the provisions of Article 22 , where the products exported are not subject to the production of an export licence but in respect of which the export refund has been fixed in advance, a Member State, may allow the advance fixing certificate to be submitted only to the authority in that Member State responsible for payment of the refund . 2 . The Member State concerned shall determine the cases in which paragraph 1 shall apply and the conditions to be complied with by the party concerned in order to benefit from the procedure laid down in that paragraph. Moreover, the provisions adopted by that Member State must be such as to ensure equal treatment for all certificates issued within the Community. 3 . The Member State shall decide which authority is to attribute and stamp the advance fixing certificate. The date to be taken as the date of attribution is the date of completion of the customs formalities as referred to in Article 22 ( 1 ) (b). 4 . At the time of completion of the customs formalities, the party concerned must indicate on the document used to qualify for a refund that the provisions of this Article are being utilized and quote the reference number of the advance fixing certificate to be used for the calculation of the refund payment. Article 26 Where on licences or certificates or on extracts therefrom the space reserved for attributions is insufficient, the attributing authorities may attach thereto one or more extension pages containing spaces for attributions as shown on the back of copy No 1 of the said licences, certificates or extracts . The attributing authorities shall so place their stamp that one half is on the licence or certificate or extract therefrom and the other on the extension page, and for each further extension page issued a further stamp shall be placed in like manner across such page and the preceding page. Article 27 1 . Where there is doubt concerning the authenticity of a licence, certificate or extract, or entries or endorsements thereon, the competent national authorities shall return the questionable document, or a photocopy thereof, to the authorities concerned for checking. Documents may also be returned by way of random check; in such case only a photocopy of the document shall be returned. 2 . Where a questionable document is returned in accordance with paragraph 1 , the competent national authorities shall on request give a receipt to the party concerned . Article 24 1 . Entries made on licences, certificates or extracts may not be altered after their issue . 2 . Where the accuracy of entries on the licence, certificate or extract is in doubt, such licence, certificate or extract shall on the initiative of the party concerned or of the competent authorities of the Member State concerned be returned to the issuing agency. 13 . 12 . 80 Official Journal of the European Communities No L 338/11 Article 28 1 . Where necessary for the proper application of this Regulation , the competent authorities of the Member States shall exchange information on licences and certificates and extracts therefrom and on irregularities and infringements concerning them. 2 . Member States shall inform the Commission as soon as they have knowledge of irregularities and infringements in regard to this Regulation. 3 . Member States shall communicate to the Commission the names and addresses of the agencies which issue licences or certificates and extracts therefrom, collect levies and pay refunds . The Commission shall publish this information in the Official Journal of the European Communities . 4 . Member States shall also forward to the Commission impressions of the official stamps and, where appropriate, of the embossing presses of authorities empowered to act. The Commission shall immediately inform the other Member States thereof. referred to in Article 22 ( 1 ) (b) relating to the product concerned; furthermore :  in the case of an export from the Community or supplies as specified in Article 5 of Regulation (EEC) No 2730/79, proof shall be required that the product has, within 60 days from the day of completion of customs export formalities ('force majeure excepted), as the case may be, either left the geographical territory of the Community within the meaning of Article 9 of that Regulation or in the cases specified in Article 5 of that Regulation reached its destination,  in the case of the placing of products under the , arrangements provided for in Article 26 of Regulation (EEC) No 2730/79, proof shall be required that the product has, within 30 days from the day of completion of customs formalities {force majeure excepted), been placed in a victualling warehouse. 2 . In the case referred to in the fourth indent of Article 22 ( 1 ) (b) the release of the security in ac ­ cordance with the provisions of this Article shall be subject to the provisions of Article 42 . Section IV Release of securities Article 29 As regards the period of validity of .licences and certificates : (a) the obligation to import shall be considered to have been fulfilled and the right to import under the licence or certificate shall be considered to have been exercised on the day when customs formalities as referred to in Article 22 ( 1 ) ( a) are completed, subject always to the product concerned being actually put into free circulation; (b ) the obligation to export shall be considered to have been fulfilled and the right to export under the licence or certificate shall be considered to have been exercised on the day when customs formalities as referred to in Article 22 ( 1 ) (b) are completed . Article 31 1 . The proof required under Article 30 ( 1 ) shall be furnished as follows : ( a) in cases referred to in Article 30 ( 1 ) (a) by production of copy No 1 of the licence or certificate and, where appropriate, of copy No 1 of the extract or extracts from the licence or certificate, endorsed as provided in Article 22 ; (b) in cases referred to in Article 30 ( 1 ) (b), and subject to the provisions of paragraph 2, by production of copy No 1 of the licence or certificate and, where appropriate, of copy No 1 of the extract or extracts of the licence or certificate, endorsed as provided in Article 22 or Article 23 . 2 . Furthermore, in the case of an export from the Community or of supplies to a destination specified in Article 5 of Regulation (EEC) No 2730/79 or the placing of products under the arrangements provided for in Article 26 of that Regulation, additional proof shall be required. Such additional proof: ( a ) shall be left to the choice of the Member State concerned where :  the issue of the licence or certificate, and Article 30 1 . Release of the security shall be subject to production of proof: ( a) for imports, of completion of customs formalities as referred to in Article 22 ( 1 ) ( a) relating to the product concerned; ( b ) for exports , of completion of customs formalities as No L 338/12 Official Journal of the European Communities 13 . 12 . 80  'Sortie du territoire gÃ ©ographique de la CommunautÃ © sous le rÃ ©gime de transit communautaire simplifiÃ © par fer ou par grands conteneurs',  Ã Ã ¾Ã ¿Ã ´Ã ¿Ã  Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ³Ã µÃ Ã ³Ã Ã ±Ã Ã ¹Ã ºÃ  Ã Ã Ã Ã ¿ Ã Ã ®Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã · ­ Ã Ã ¿Ã  Ã ÃÃ  Ã Ã  Ã ±ÃÃ »Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ  Ã ºÃ ±Ã ¸Ã µÃ Ã Ã Ã  Ã ´Ã ¹Ã ± ­ Ã ¼Ã µÃ Ã ±Ã ºÃ ¿Ã ¼Ã ¯Ã Ã µÃ Ã  Ã ´Ã ¹Ã ¬ Ã Ã ¹Ã ´Ã ·Ã Ã ¿Ã ´Ã Ã Ã ¼Ã ¿Ã ',  the completion of customs . formalities as referred to in Article 22 ( 1 ) (b), and  departure of the product from the geographical territory of the Community within the meaning of Article 9 of Regulation (EEC) No 2730/79 or arrival at a destination specified in Article 5 of that Regulation or the placing of products in the victualling warehouse referred to in Article 26 of that Regulation, take place within the same Member State ; ( b) shall in all other cases be furnished by production of a copy or copies of the control copy provided for in Article 10 of Regulation (EEC) No 223 /77.  'Uscita dal territorio geografico della ComunitÃ in regime di transito comunitario semplificato per ferrovia o per grandi contenitori',  'Uitgang uit het geografisch grondgebied van de .Gemeenschap onder de regeling vereenvoudigd communautair ' douanevervoer per spoor/grote containers'. Where the original is used as proof for the payment of thg export refund a copy or photocopy, certified by the competent authority, of such control copy or copies shall be delivered or sent to the party con ­ cerned without delay for production of the issuing agency. Member States may provide for the original, the copy or photocopy to be submitted to the issu ­ ing agency through official channels . In the case referred to in the preceding subparagraph, the office of departure may permit the contract of carriage to be varied so that carriage ends within the Community only if it is established :  that, where the security given in respect of the operation in question has already been released, such security has been renewed ; or  that the necessary steps have been taken by the authorities concerned to ensure that the security is not released. In any case where the security has been released and it is subsequently found that the product has not been exported, Member States shall take appropriate action . 4 . If the party concerned is unable, owing to circumstances beyond his control, to produce the control copy as referred to in paragraph 2 (b) within three months following its issue, . he may make application to the competent agency for other documents to be accepted as equivalent, stating the grounds for such application and furnishing supporting documents. The supporting documents to be submitted with the application shall be those specified in the second subparagraph of Article 30 (2 ) of Regulation (EEC) No 2730/79 . ' 3 . Where on completion of customs export formalities as referred to in the first indent of Article 22 ( 1 ) (b), a product is placed under one of the procedures provided for in Title IV, Section I of Regulation (EEC) No 223 /77 for carriage to a station of destination or delivery to a consignee outside the geographical territory of the Community, the control copy required under paragraph 2 (b) shall be returned or sent by the office of departure to the party concerned or where appropriate through official channels to the agency which issued the licence or certificate. One of the following endorsements shall be entered in the section 'Control as to use and/or destination':  'Departure from the geographical territory of the Community under the simplified Community rail/large containers transit procedure',  'Verlassen des geographischen Gebietes der Gemeinschaft im vereinfachten gemeinschaftlichen Eisenbahn/GroÃ behÃ ¤lterversandverfahren', Article 32 For the purposes of this Regulation : ( a) the day on which customs formalities as referred to in Article 22 ( 1 ) (a) are completed means : ( aa) the day on which the customs authorities accept the document by which the declarant states his  'UdfÃ ¸rt fra FÃ ¦llesskabets geografiske omrÃ ¥de i henhold til ordningen for den forenklede procedure for fÃ ¦llesskabsforsendelse med jernbane/store containere', 13 . 12 . 80 Official Journal of the European Communities No L 338/13 intention to put the products , in question into free circulation, or (bb)the day on which occurs any other act having the same effect in law as such acceptance ; ( b) the day on which customs formalities as referred to in Article 22 ( 1 ) (b) are completed means : (aa) the day on which the customs authorities accept the document by which the declarant states his intention :  to export the products in question and with effect from which those products are placed under customs control until they leave the Community or, in a case as specified in /Article 5 of Regulation (EEC) No 2730/79 , until they have reached their destination, or  to place the products under the arrangements provided for in Article 26 of Regulation (EEC) No 2730/79, | or  to place the products under one of the arrangements provided for in Articles 4 and 5 of Regulation (EEC) No 565/80, ( a) 95 % of the net quantity indicated in the licence or certificate; and (b) the net quantity actually imported or exported. However, if the net quantity imported or exported amounts to less than 5 % of the net quantity indicated in the licence or certificate, the whole of the security shall be forfeit. Furthermore, if the total amount of the security which would be forfeit is five ECU or less for a given licence or certificate, the Member State concerned may release the whole of the security. 4 . ( a) Where the proofs referred to in Article 30 have not been furnished within six months following the expiry of the licence or certificate then, save in case of force majeure, the security shall be forfeit. (b) However, where such proofs are furnished between six and 24 months following the expiry of the licence or certificate a certain sum shall be repaid . The sum to be repaid shall be 80 % of the amount forfeited in accordance with subparagraph (a), less any amount to be forfeited pursuant to paragraph 3 . If the amount which remains forfeit in accordance with the preceding subparagraph is five ECU or less, the total sum shall be repaid. 5 . Where it is provided that the security shall be released only upon production of proof that the product has reached a specified destination, such proof shall be furnished in accordance with the provisions of Article 20 of Regulation (EEC) No 2730/79 . For the purpose of paragraph 4, the proof referred to in the preceding subparagraph shall also be furnished within six months following the expiry of the licence or certificate. However, where the documents required under Article 20 of Regulation (EEC) No 2730/79 cannot be submitted within the prescribed period although the exporter has acted with all due diligence to obtain them within such period, he may be granted an extension of time for the submission of these documents. or (bb) the day on which occurs any other act having the same effect in law as such acceptance, or ( cc) the last day of the month where the provisions of Articles 6 and 8 of Regulation (EEC) No 2730/79 are applied. Article 33 1 . The security shall be released as soon as the proof referred to in Article 30 has been furnished. 2 . On application by the titular holder of the document, Member States may release the security by instalments in proportion to the quantities of products in respect of which the proofs referred to in Article 30 have been furnished, provided that proof has been furnished that a quantity equal to at least 5 % of the net quantity indicated in the licence or certificate has been imported or exported. 3 . Except as provided in Articles 37 and 43 , where the obligation to import or export has not been fulfilled the security shall be forfeit in an amount equal to the difference between: Section V Loss of licences and certificates Article 34 1 . Where a licence or certificate or extract therefrom is lost, and the lost document has been used wholly or in No L 338/14 Official Journal of the European Communities 13 . 12 . 80 part, issuing agencies may, exceptionally, supply the party concerned with a duplicate thereof, drawn up and endorsed in the same way as the original document and clearly marked 'duplicate' on each copy. 2 . Duplicates may not be used to carry out import or export operations . the same Member State was notified in good time as to the exporting country or importing country. Notification as to the exporting country or importing country shall be considered as having been made in good time if the circumstances relied upon by way of force majeure could not at the time of notification have been foreseen by the applicant. 4 . The competent authority referred to in paragraph 1 shall decide if the circumstances relied upon constitute force majeure. Article 35 1 . The duplicate shall be presented to the office(s) where the customs formalities, referred to in Article 22 , were completed under cover of the lost licence, certificate or extract, or to another competent authority designated by the Member State in which the office(s) are situated. 2 . The competent authority shall attribute and stamp the duplicate. 3 . The duplicate, thus annotated, shall replace the lost copy No 1 of the licence, certificate or extract in providing proof for the purpose of releasing the security. Section VI Force majeure Article 37 1 . Where the circumstances relied upon constitute force majeure, the competent authority of the Member State in which the licence or certificate was issued shall decide either that the obligation to import or export be cancelled, the security being released, or that the period of validity of the licence or certificate be extended for such period as may be considered necessary in view of the circumstances invoked . Such extension may be granted after the period of validity of the document has expired . The decision of the competent authority can be other than that requested by the titular holder. Where a request for cancellation of a licence which includes advance fixing, or of an advance fixing certificate, has been received more than 30 days after expiry of the period of validity of the licence or certificate, the competent authority may decide, instead of cancellation, to extend the validity period if the advance fixed rate, after any adjustments thereto, is , when a refund, less than the current rate, or, when a levy, higher than the current rate. 2 . The decision to cancel or to extend shall be restricted to that quantity which could not be imported or exported by reason of force majeure. 3 . Any extension of a licence or certificate shall be recorded by means of an endorsement stamped by the issuing agency on the licence or certificate and where appropriate on its extracts, and the necessary adjustments shall be made. 4 . Notwithstanding Article 9(1 ), where the period of validity of a licence or certificate providing for advance fixing is extended, the rights arising from such licence or certificate shall not be transferable ; however, when the circumstances of force majeure warrant, such transfer shall be authorized when requested at the same time as the request for extension . 5 . The Member State concerned shall advise the Commission of cases of force majeure accepted as such ; the Commission shall inform the other Member States thereof. Article 36 1 . Where as a result of force majeure importation or exportation cannot be effected during the period of validity of the licence or certificate, the titular holder shall , on application to the competent authority in the Member State in which the licence or certificate was issued request either that the period of validity of the licence or certificate be extended or that the licence or certificate be cancelled. The titular holder of the licence or certificate shall furnish proof of the circumstances relied upon as constituting force majeure. 2 . A request to extend the period of validity of a licence or certificate must be received not more than 30 days after the expiry of such period of validity. 3 . Where circumstances relied upon as constituting force majeure relate to the exporting country, in the case of imports, or to the importing country, in the case of exports, such circumstances may be accepted as such only if the issuing agency or another official agency in 13 . 12 . 80 Official Journal of the European Communities No L 338/15 where the security has been released, the titular holder of the licence or certificate shall provide the body which issued the licence or certificate with fresh security in respect of the quantities in question, and that security shall be forfeited, subject to rules applicable in the particular case . TITLE IV SPECIAL PROVISIONS Article 38 1 . Products which are subject to a system of export licences or which may qualify for a system of advance fixing of refunds or of other amounts applicable on exportation may qualify for treatment as returned goods under Regulation (EEC) No 754/76 only where the following provisions have been complied with : ( a) If exportation was effected without an export licence or advance fixing certificate, then where the information sheet INF 3 provided for in Regulation (EEC) No 2945/76 is used it must bear in box A one of the following endorsements :  'Exported without licence or certificate', 2 . If the returned goods are reimported : ( a) through a customs office situated in a Member State other than the exporting Member State, proof that the provisions of paragraph 1 (b) or (c) have been complied with shall be furnished by means of the information sheet INF 3 provided for in Regulation (EEC) No 2945/76 ;  'Ohne Lizenz oder Bescheinigung durchgefÃ ¼hrte Ausfuhr', ( b) through a customs office situated in the same Member State, proof that the provisions of paragraph 1 ( a), (b) or ( c) have been complied with shall be furnished in accordance with the procedures determined by the competent authorities of the Member State in question .  'UdfÃ ¸rsel uden licens/attest',  'Exportation rÃ ©alisÃ ©e sans certificat',  'Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ® ÃÃ Ã ±Ã ³Ã ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ¿Ã Ã ¼Ã µÃ ½Ã · Ã ¬Ã ½Ã µÃ Ã ±Ã ´Ã µÃ ¯Ã ±Ã  Ã ® ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  ',  'Esportazione realizzata senza titolo', 3 . Paragraph 1 (a), (b) and ( c) shall not apply in the cases provided for in Article 2 (b) of Regulation (EEC) No 2945/76 .  'Uitvoer zonder certificaat'. In that event, the words 'regulations on licences or certificates observed' in that box shall be deleted ; 4 . Paragraph 1 (b) and ( c) shall not apply if the goods have been returned owing to force majeure. ( b) If exportation was effected under cover of an export licence or advance fixing certificate and such licence or certificate has not expired on the date on which the party concerned declares his intention to avail himself of the abovementioned returned goods provisions :  the entry on the licence or certificate relating to the export in question shall be cancelled, and  the security relating to the licence or certificate shall not be released in respect of the export in question or, if it has been released, it must be furnished anew in proportion to the quantities concerned to the body which issued the licence or certificate. Article 39 i . Where the security relating to the licence or certificate used for the export of products which have been reimported under the returned goods system falls to be forfeited under Article 38 , the said security shall be released at the request of the parties concerned if reimportation is followed by the export of equivalent products falling within the same subheading of the Common Customs Tariff. ( c) If exportation was effected under cover of an export licence or advance fixing certificate, and the licence or certificate has expired on the date on which the party concerned declares his intention to avail himself of the abovementioned returned goods ; provisions , then :  where the security relating to the licence or certificate has not been released in respect of the export in question, the security shall be forfeited, subject to the rules applicable in the particular case ; 2 . The customs formalities relating to the export of equivalent products : ( a) must be completed :  at the latest within 10 days following the day on which the customs formalities for the reimportation of the returned goods were completed,  in a customs office of the reimporting Member State designated by that Member State, and No L 338/16 Official Journal of the European Communities 13 . 12 . 80  under cover of a new export licence if the initial export licence has expired by the date on which the customs formalities for the export of the equivalent products are completed ; ( b) must be in respect of products :  of the same quantity, and  addressed to the consignee indicated in respect of the original export consignments, except in the cases referred to in Article 2 (c) and (d) of Regulation (EEC) No 2945/76 .* 3 . The security shall be released when proof is furnished to the body which issued the licence or certificate that the conditions laid down in this Article have been fulfilled. Such proof shall consist of the following documents : ( a) the customs document for the export of the equivalent products or a copy or photocopy thereof certified as such by the competent authorities and bearing one of the following endorsements :  'Conditions laid down in Article 39 of Regu ­ lation (EEC) No 3183 /80 fulfilled', effects of putting the goods into free circulation shall be provided by the authority which issued the licence or certificate, subject to the provisions of paragraph 4 of this Article. The importer shall state to the authority which issued the licence or certificate :  the name and address of the decision-making authority referred to in Article 1 (2) of Regulation (EEC) No 1574/80, to which the confirmation should be sent,  the quantity and nature of the products in question, the date of import and the number of the licence or certificate concerned. If the licence or certificate has not already been submitted to the issuing authority, the importer must submit the licence or certificate to that authority. Before sending the confirmation referred to in the first subparagraph, the authority which issued the licence or certificate must ensure that:  the security in respect of the quantities ift question has not been released and will not be released, or  if the security has been released, it is re-lodged for the quantities in question. However the security shall not be required to be re-lodged for quantities in excess of the quantity at which the obligation to import is considered to have been met. The licence or certificate shall be returned to the party concerned. 2 . If repayment or remission of import duties is refused, the decision-making authority shall so inform the authority which issued the licence or certificate . The security relating to the quantity in question shall be released. 3 . If repayment or remission of the duties is granted, the entry on the licence or certificate for the quantity in question shall be cancelled, even if the licence or certificate is no longer valid. The licence or certificate shall be returned immediately by the interested party to the issuing agency when it is no longer valid. The security relating to the quantity in question shall be forfeit, subject to the rules applicable to the case in question.  'Bedingungen von Artikel 39 der Verordnung (EWG) Nr. 3183/80 wurden eingehalten',  'Betingelserne i artikel 39 i forordning (EÃF) nr. 3183 /80 er opfyldt',  'Conditions prÃ ©vues Ã l'article 39 du rÃ ¨glement (CEE) n ° 3183 /80 respectÃ ©es',  Ã ¤Ã ·Ã Ã ¿Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã Ã Ã ½ ÃÃ Ã ¿Ã ÃÃ ¿Ã ¸Ã ­Ã Ã µÃ Ã ½ Ã Ã ¿Ã ° Ã ±Ã Ã ´Ã Ã ¿Ã 39 Ã Ã ¿Ã ° Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ´ . 3183/80',  'Condizioni previste dall'articolo 39 del re ­ golamento (CEE) n . 3183 /80 ottemperate ',  'In artikel 39 van Verordening (EEG) nr. 3183/80 bedoelde voorwaarden nageleefd'. This endorsement must be authenticated by the stamp of the customs office concerned, applied directly to the document in question; and (b) a document certifying that the products have, within 60 days of completion of the customs export formalities, except in case of force majeure , left the geographical territory of the Community. 4 . The provisions referred to in paragraphs 1 and 2 shall not apply where : (a) for reasons of force majeure the products have to be re-exported, destroyed or placed in a customs warehouse or free zone ; or Article 40 1 . For the purposes of Article 22 of Regulation (EEC) No 1430/79, confirmation that the measures have been taken to make it possible if necessary to cancel the 13 . 12 . 80 Official Journal of the European Communities No L 338/17 (b) the products are in the situation referred to in the second indent of Article 10 ( 1 ) (g) of Regulation (EEC) No 1430/79 ; or (c) the licence or certificate on which the quantity imported has been entered has not yet been returned to the party concerned when the application for repayment or remission of duty is lodged. the obligation to export shall not have been complied with for the quantity concerned. 2 . The competent authority in the Member State where the basic products or products or goods were placed under one of these arrangements shall inform the authority which issued the licence or certificate of such cases. In particular it shall notify the quantity and nature of the products in question, the reference number of the licence or certificate and the date of the attribution in question. 3 . The authority which issued the licence or certificate 1 shall apply the provisions of Article 38 ( 1 ) (b) or ( c) and (4) mutatis mutandis. 4 . The Member State shall take such measures as it considers necessary with a view to ensuring compliance with the provisions of the preceding paragraph. 5 . The provisions referred to in the first sentence of paragraph 3 :  shall not apply in the case referred to in paragraph 4 (b),  shall apply only on request by the party concerned in the case referred to in paragraph 4 (a). Article 41 1 . Where the effects of putting goods into free circulation have been cancelled and the security in respect of the licence or certificate becomes forfeit under the provisions of Article 40, the security shall be released, at the request of the party concerned, if the following conditions are met. 2 . The party concerned must prove to the satisfaction of the competent authorities that within two months of the date of the initial importation the same quantity of equivalent products falling under the same subheading of the Common Customs Tariff has been imported from the same exporting country and from the same supplier, in replacement for products in respect of which the provisions of Article 5 of Regulation (EEC) No 1430/79 have been applied. Article 43 1 . Where an export licence or advance fixing certificate is applied for in connection with an invitation to tender issued in an importing non-member country, a licence or certificate shall be issued only in respect of those quantities for which the applicant has been awarded a contract. The licence or certificate shall be issued only for the purposes of the award in question and an appropriate entry shall be made thereon. The security corresponding to any remaining quantity shall be released. For the purposes of this Article, the armed forces referred to in Article 5 ( 1 ) (c) of Regulation (EEC) No 2730/79 shall be regarded as an importing non-member country. 2 . The applicant shall furnish appropriate docu ­ mentary proof of the award of a contract to him. If within 21 days following the closing date for the submission of tenders the applicant fails to notify the issuing agency of the outcome of the invitation to tender or to produce appropriate documentary proof to that agency that the closing date for the submission of tenders has been deferred, no licence or certificate shall be issued and the security shall be forfeit. If the closing date for the submission of tenders is deferred :  by not more than five days , the application shall remain valid and the period referred to in the preceding subparagraph for notifying the outcome of the invitation to tender shall be reckoned from the new closing date,  by more than five days, the application shall no longer be valid and the security shall be released. Article 42 1 . Where basic products have been placed under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80, or products or goods have been placed under the arrangement provided for in Article 5 of that Regulation, and an export licence or advance fixing certificate has been used, and where the party concerned in relation to the whole or to a part :  withdraws from customs control the basic products , whether in that form or as processed products, or the products or goods, or  does not comply with the total time limit laid down in Article 11 of Regulation (EEC) No 798/80 or in other legal provisions, No L 338/18 Official Journal of the European Communities 13 . 12 . 80 2 . Section 20a of the licence shall be suitably endorsed to ensure application of the provisions of para ­ graph 1 (a) and (b). 3 . Where the product in question may not be imported outside the quota, or where import licences for the product in question are issued only subject to special conditions, the import licence referred to in paragraph 1 shall not include a tolerance in excess of the quantity stated on the import licence. 3 . The provisions of paragraphs 1 and 2 shall apply only if the applicant has submitted an application for a licence which includes an application for advance fixing of a refund for the non-member country in which the invitation to tender has been issued and specifies therein : ( a ) the closing date for submission of tenders ; ( b) the importing non-member country and the agency issuing the invitation to tender; ( c) the total quantity covered by the invitation to tender. TITLE V FINAL PROVISIONS Article 45 1 . Regulation (EEC) No 193 /75 is hereby repealed. 2 . In all Community instruments in which reference is made to Regulations (EEC) No 1373/70 and (EEC) No 193 /75 or to Articles of those Regulations , such references shall be construed as references to this Regulation or to the corresponding Articles thereof. A table of equivalence in respect of those Articles is given in Annex II . Such application may not be submitted more than 15 days before the closing date for the submission of tenders . The applicant shall produce appropriate documents showing that the particulars submitted pursuant to ( a), (b) and ( c) are correct. 4 . The expression 'invitation to tender' shall be understood to mean open invitations issued by public agencies in non-member countries, or by international bodies* governed by public law, to submit by a given date tenders on which a decision will be taken by those agencies or bodies . 5 . Member States shall immediately communicate to the Commission the particulars referred to in para ­ graph 3 (a), (b) and ( c). 6 . In special cases, exceptions to the foregoing rules may be laid down under the procedure set out in Article 26 of Regulation (EEC) No 2727/75 on the common organization of the market in cereals , or, as appropriate, in the corresponding Articles of the other Regulations on the common organization of markets . Article 46 The following transitional measures shall apply : ( a) Regulation (EEC) No 193 /75 shall continue to apply to licences and certificates applied for before the entry into force of the present Regulation ; (b) applications for licences and certificates , licences and certificates and extracts therefrom, drawn up on forms conforming to the specimens given in Annex I of Regulation (EEC) No 193/75 may be issued until 31 December 1981 ; ( c) where, under Community rules which have been applicable from a date prior to 1 January 1981 , reference is made to section 20 of import licences or , certificates, such reference shall be regarded as relating to section 20a of licences or certificates drawn up on forms conforming to the specimens given in Annex I ; where, under Community rules which are applicable on and after 1 January 1981 , reference is made to section 20a of import licences or certificates, such Article 44 1 . Where a Member State uses the import licence applicable to a product in order to administer a Community tariff quota which has been divided up among the Member States : ( a) the licence shall be valid only in the issuing Member State ; (b) any quantities imported which, on account of the tolerance, exceed the quantity stated on the import licence shall not be eligible for the preferential system granted under the Community tariff quota ; and ( c) the period of validity of the licence may not exceed the period for which the quota applies . 13 . 12 . 80 Official Journal of the European Communities No L 338/19 ( e) where use is made of the provisions of (b), the issuing agency shall include  in section 18 of export licences and certificates , section 20b of the corresponding form exampled in Annex I,  in section 18 of export licences and certificates, section 18b of the corresponding form exampled in Annex I. However, such entry shall not be required where a date of advance fixing is shown in section 17 of an import or export licence or certificate. reference shall be regarded as relating to section 20 of licences or certificates drawn up on forms conforming to the specimens given in Annex I of Regulation (EEC) No 193/75 ; (d) where, under Community rules which have been applicable from a date prior to 1 January 1981 , reference is made to section 18 of export licences or certificates, such reference shall be regarded as relating to section 18a of licences or certificates drawn up on forms conforming to the specimens given in Annex I ; where, under Community rules which are applicable on and after 1 January 1981 , reference is made to section 18a of export licences or certificates, such reference shall be regarded as relating to section 18 of licences or certificates drawn up on forms conforming to the specimens given in Annex I of Regulation (EEC) No 193 /75 ; Article 47 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1980. For the Commission Finn GUNDELACH Vice-President No L 338/20 Official Journal of the European Communities 13 . 12 . 80 ANNEX I IMPORT LICENCE OR ADVANCE FIXING CERTIFICATE EXPORT LICENCE OR ADVANCE FIXING CERTIFICATE EF EG EK EC CEIMPORT LICENCE OR ADVANCE FIXING CERTIFICATEIMPORTLICENS ELLER FORUDFASTSÃ TTELSESATTEST EINFUHRLIZENZ ODER VORAUSFESTSETZUNGSBESCHEINIGUNG Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã ÃÃ £Ã Ã Ã ©Ã Ã Ã £ "H Ã Ã ¡Ã Ã Ã ÃÃ Ã ¡ÃÃ £Ã Ã Ã ¥ CERTIFICAT D'IMPORTATION OU DE PRÃ FIXATION TITOLO D'IMPORTAZIONE O DI PREFISSAZIONE INVOER- OF VOORFIXATIECERTIFICAAT 1 Issuing agency's embossment and perforation ( 1): UK A 000000 1 2HOLDER'S COPY 3 a Agency issuing the licence or certificate (name and address): 4 a Issued to (name, full address and Member State): 4 b Rights transferred to :3 b Agency issuing the extract (name and address): with effect from 5 PRODUCT TO BE IMPORTED 6 Trade denomination : 7 Description in accordance with CCT nomenclature: 8 CCT heading No : 9 Statistical No (2): 10 Net weight, volume, etc. ( 3) (in figures) 11 Net weight, volume, etc. (3 ): ( in words) 12 Special particulars : 13 Exporting country: Compulsory: YES NO 14 Country of origin : Compulsory: YES NO 15 Advance fixing requested : YES NOD 16 Total amount of deposit in national currency: 17 LEVY FIXED IN ADVANCE ON PER (in figures) (unit) 1 8 Month and year 19 Total rate in national currency (4) 1 8 Month and year 19 Total rate in national currency (4) 1 8 Month and year 19 Total rate in national currency (4) 20 a Special conditions (4): 20 b Day of lodging original licence/certificate application : 21 Last day of validity : 22 Tolerance % more 23 Validity extended until inclusive for ( 5): 25 Issued at under No , on At , on 26 Issuing agency's stamp and signature : 24 Issuing agency's stamp and signature : ( 1) To be completed if box 26 is not used. (2) To be completed in accordance with the rules of the issuing Member State; this entry does not affect the validity of the licence or certificate. (3) Stating the unit. TTTT * 1 . 1 . 1 ¢' .1 ' 1 . 1 ¢ ' . r . ¢ . J r .1 _ /* -. 1 . A _ 1" A ? \ 27 ATTRIBUTIONS 28 Net weight, volume, etc. ( stating the unit) 31 Customs document (Form and No) and date of attribution 32 Name, Member State, stamp and signature of the attributing authority29 In figures (*) 30 In words for the quantity attributed 1 2 1 2 1 2 1 2 1 \ 2 \ 1 2 I 1 \ 2 ( 1) Part 1 in respect of the quantity available, Part 2 in respect of the quantity attributed. 33 Extension pages to be attached here. ( J ) To be completed if box 26 is not used. ( 2 ) To be completed in accordance with the rules of the issuing Member State ; this entry does not affect the validity of the licence or certificate. ( 3 ) Stating the unit. ( 4 ) Without prejudice to the provisions on the agricultural conversion rates of currencies and of those of the Act of Accession. EF EG EK EC CE IMPORT LICENCE OR ADVANCE FIXING CERTIFICATE IMPORTLICENS ELLER FORUDFASTSÃ TTELSESATTEST EINFUHRLIZENZ ODER VORAUSFESTSETZUNGSBESCHEINIGUNG Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã ÃÃ £Ã Ã Ã ©Ã Ã Ã £ "H Ã Ã ¡Ã Ã Ã ÃÃ Ã ¡ÃÃ £Ã Ã Ã ¥ CERTIFICAT D'IMPORTATION OU DE PRÃ FIXATION TITOLO D'IMPORTAZIONE O DI PREFISSAZIONE INVOER- OF VOORFIXATIECERTIFICAAT 1 Issuing agency's embossment and perforation ( 1 ): UK A 000000 ISSUING AGENCY'S COPY 2 2 3 a Agency issuing the licence or certificate ( name and address): 4 a Issued to (name, full address and Member State): 3 b Agency issuing the extract (name and address): 4 b Rights transferred to : with effect from 5 PRODUCT TO BE IMPORTED 7 Description in accordance with CCT nomenclature :6 Trade denomination : 8 CCT heading No: 9 Statistical No (2): 10 Net weight, volume, etc. ( 3 ): ( in figures) 11 Net weight, volume, etc. ( 3 ): ( in words) 12 Special particulars : 13 Exporting country: Compulsory : YES NO 14 Country of origin :- Compulsory : YES NO 15 Advance fixing requested : YES NO 16 Total amount of deposit in national currency: 17 LEVY FIXED IN ADVANCE ON PER ( in figures) ( unit) 1 8 Month and year 19 Total rate in national currency (4) 18 Month and year 1 8 Month and year 19 Total rate in national currency (4) 19 Total rate in national currency (4) 20 a Special conditions (4): 20 b Day of lodging original licence/certificate application : 21 Last day of validity : 22 Tolerance % more 23 Validity extended until inclusive for ( s ): 25 Issued at under No , on At , on 26 Issuing agency's stamp and signature : 24 Issuing agency's stamp and signature : class="page"> EF EG EK EC CEIMPORT LICENCE OR ADVANCE FIXING CERTIFICATEIMPORTLICENS ELLER FORUDFASTSÃ TTELSESATTEST EINFUHRLIZENZ ODER VORAUSFESTSETZUNGSBESCHEINIGUNG Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã ÃÃ £Ã Ã Ã ©Ã Ã Ã £ 'H Ã Ã ¡Ã Ã Ã ÃÃ Ã ¡ÃÃ £Ã Ã Ã ¥ CERTIFICAT D'IMPORTATION OU DE PRÃ FIXATION TITOLO D'IMPORTAZIONE O DI PREFISSAZIONE INVOER- OF VOORFIXATIECERTIFICAAT 1 APPLICATION 2 3 a Issuing agency (name and address). 4 a Applicant (name, full address and Member State): 3 b 4b 5 PRODUCT TO BE IMPORTED 6 Trade denomination: 7 Description in accordance with CCT nomenclature: 8 CCT heading No: 9 Statistical No ( 1): 10 Net weight, volume, etc. ( 2): (in figures) 11 Net weight, volume, etc. ( 2): ( in words) 12 Special particulars : 13 Exporting country: Compulsory: YES NO 14 Country of origin: Compulsory : YES NO 15 Advance fixing requested: YES NO 16 Total amount of deposit in national currency: Done at , on (Applicant's signature) To be completed in accordance with the rules of the issuing Member State ; this entry does not affect the validity of the licence or certificate. ( 2) Stating the unit. class="page"> EF EG EK EC CEEXPORT LICENCE OR ADVANCE FIXING CERTIFICATEEKSPORTLICENS ELLER FORUDFASTSÃ TTELSESATTEST AUSFUHRLIZENZ ODER VORAUSFESTSETZUNGSBESCHEINIGUNG Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã Ã Ã Ã Ã ©Ã Ã Ã £ "H Ã Ã ¡Ã Ã Ã ÃÃ Ã ¡ÃÃ £Ã Ã Ã ¥ CERTIFICAT D'EXPORTATION OU DE PRÃ FIXATION TITOLO DI ESPORTAZIONE O DI PREFISSAZIONE UITVOER- OF VOORFIXATIECERTIFICAAT 1 Issuing agency's embossment and perforation ( J ) UK 2A 000000 HOLDER'S COPY 1 3 a Agency issuing the licence or certificate (name and address): 4 a Issued to (name, full address and Member State): 3 b Agency issuing the extract ( name and address): 4 b Rights transferred to : with effect from 5 PRODUCT TO BE EXPORTED 6 Trade denomination : 7 Description in accordance with CCT nomenclature : 8 CCT heading No : 9 Statistical No (2): 10 Net weight, volume, etc. ( 3 ): ( in figures) 1 1 Net weight, volume, etc . ( 3 ): ( in words) 12 Special particulars : 1 3 Receiving country : Compulsory : YES NO 14 Advance fixing requested : YES NO 15 Total amount of deposit in national currency : 16 Tendering requested : YES NO 17 REFUND VALID ON FIXED IN ADVANCE 18 a Special conditions (4): 18 b Day of lodging original licence/certificate application : 19 Last day of validity : 20 Tolerance % more 21 Validity extended until I inclusive for ( s ) 23 Issued atunder No , on At , on 24 Issuing agency's stamp and signature: 22 Issuing agency's stamp and signature : (*) To be completed if box 26 is not used. ( 2) To be completed in accordance with the rules of the issuing Member State ; this entry does not affect the validity of the licence or certificate. ( 3) Stating the unit. 27 ATTRIBUTIONS 28 Net weight, volume, etc. ( stating the unit) 31 Customs system,Customs document (Form and No) or 'Extract No ' and date of attribution 32 Name, Member State, stamp and signature of the attributing authority 29 In figures ( x) 30 In words for the quantity attributed 1 2 1 2 1 2 1 2 1 2 1 - 2 - 1 2 ( 1 ) Part 1 in respect of the quantity available, Part 2 in respect of the quantity attributed. 33 Extension pages to be attached here . EF EG EK EC CE EXPORT LICENCE OR ADVANCE FIXING CERTIFICATE EKSPORTLICENS ELLER FORUDFASTSÃ TTELSESATTEST AUSFUHRLIZENZ ODER VORAUSFESTSETZUNGSBESCHEINIGUNG Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã Ã Ã Ã Ã ©Ã Ã Ã £ "H Ã Ã ¡Ã Ã Ã ÃÃ Ã ¡ÃÃ £Ã Ã Ã ¥ CERTIFICAT D'EXPORTATION OU DE PRÃ FIXATION TITOLO DI ESPORTAZIONE O DI PREFISSAZIONE UITVOER- OF VOORFIXATIECERTIFICAAT 1 Issuing agency's embossment and perforation I 1 )-. UK 2A 000000 ISSUING AGENCY'S COPY 2 3 a Agency issuing the licence or certificate (name and address) : 4 a Issued to (name, full address and Member State): 3 b Agency issuing the extract (name and address): 4 b Rights transferred to : with effect from 5 PRODUCT TO BE EXPORTED 6 Trade denomination : 7 Description in accordance with CCT nomenclature : 8 CCT heading No : 9 Statistical No (2): 10 Net weight, volume, etc. ( 3 ): ( in figures) 11 Net weight, volume, etc . ( 3 ): ( in words) 12 Special particulars : 13 Receiving country : Compulsory: YES NO 14 Advance fixing requested: YES NO 15 Total amount of deposit in national currency 16 Tendering requested : YES NO 17 REFUND VALID ON FIXED IN ADVANCE 18 a Special conditions (4): 18 b Day of lodging original licence/certificate application: 19 Last day of validity : 20 Tolerance % more 21 Validity extended until L inclusive for ( s) 23 Issued atunder No , on At , on 24 Issuing agency's stamp and signature : 22 Issuing agency's stamp and signature : (*) To be completed if box 26 is not used. (2) To be completed in accordance with the rules of the issuing Member State ; this entry does not affect the validity of the licence or certificate. ( 3) Stating the unit. class="page"> EF EG EK EC CEEXPORT LICENCE OR ADVANCE FIXING CERTIFICATEEKSPORTLICENS ELLER FORUDFASTSÃ TTELSESATTEST AUSFUHRLIZENZ ODER VORAUSFESTSETZUNGSBESCHEINIGUNG Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  EEAÃ Ã ©Ã HÃ £ "H Ã Ã ¡Ã Ã Ã ÃÃ Ã ¡ÃÃ £Ã Ã Ã ¥ CERTIFICAT D'EXPORTATION OU DE PRÃ FIXATION TITOLO DI ESPORTAZIONE O DI PREFISSAZIONE UITVOER- OF VOORFIXATIECERTIFICAAT 1 2APPLICATION 3 a Issuing agency (name and address): 4 a Applicant (name, full address and Member State): 3 b 4b 5 PRODUCT TO BE EXPORTED 6 Trade denomination : 7 Description in accordance with CCT nomenclature: 8 CCT heading No: 9 Statistical No ( l): 10 Net weight, volume, etc. ( 2): ( in figures) 11 Net weight, volume, etc. ( 2): ( in words) 12 Special particulars : 13 Receiving country : Compulsory : YES NO 14 Advance fixing requested : YES NO 15 I oral amount of deposit in national currency : 16 Tendering requested : YES NO Done at , on (Applicant's signature) (') To be completed in accordance with the rules of the issuing Member State ; this entry does not affect the validity of the licence or certificate . ( 2) Stating the unit. class="page"> 13 . 12 . 80 Official Journal of the European Communities No L 338/33 ANNEX II TABLE OF EQUIVALENCE This Regulation Article 1 Article 2 Article 3 Article 4 Article 5 Article 6 Article 7 Article 8 Article 9 Article 10 Article 11 Article 12 Article 13 Article 14 Article 15 Article 16 Article 17 Article 18 Article 19 Article 20 Article 21 Article 22 Article 23 Article 24 Article 25 Article 26 Article 27 Article 28 Article 29 Article 30 Article 3 1 Article 32 Article 33 Article 34 Article 35 Article 36 Article 37 J Article 38 Article 39 , Article 40 Article 41 , Article 42 Article 43 Article 44 Regulation (EEC) No 193/75 Article 1 Article 4(1 ) Article 4 (2) Article 4 (3 ) and (4) Article 4a ( 1 ) Article 4c ( 1 ) Article 2 Article 3 Article 10 (2) first sentence Article 16 (3 ) Article 5 ( 1 ) first and second subparagraphs and (3 ) Article 5(1) third subparagraph, (2 ) and (4) Article 6 ( 1 ) (2 ) and (3 ) Article 7 Article 13 Article 14 Article 8 Article 9 (3 ) first subparagraph Article 10 ( 1 ), (2 ) second sentence and (3 ) Article 9 ( 1 ) and (2) Article 9 (3 ) second and third subparagraphs Article 11 ( 1 ) and (2) Article 11 (3 ) Article 12 Article 15 Article 16 ( 1 ), (2 ) and (4) Article 17 ( 1 ) Article 17 (2) Article 17 (3 ), (4), (5 ) and (6) Article 17 (8 ) Article 18 Article 17 (7) Article 20 Article 4a (2), (3 ), (4 ) and (5) Article 4b Article 4c (2) Article 19 Article 19a Regulation (EEC) No 1373/70 Article 1 Article 4 ( 1 ) Article 4 (2) Article 4 (3 ) and (4) Article 2 Article 3 Article 9 (2) first sentence Article 14 (3 ) Article 5 ( 1 ) first and second subparagraphs and (3 ) Article 5 ( 1 ) third subparagraph, (2 ) and (4) Article 6 ( 1 ), (2 ) and (3 ) Article 7 Article 12 Article 12a Article 7a Article 8 (2 ) first subparagraph Article 9 ( 1 ), (2 ) second sentence and (3 ) Article 8 ( 1 ) Article 8 (2) second and third subparagraphs . Article 10 ( 1 ) and (2) Article 10 (3 ) Article 11 Article 13 Article 14 ( 1 ), (2 ) and (4) Article 15 ( 1 ) Article 15 (2) Article 15 (3 ) and (3 a) Article 15 (5 ) Article 16 Article 15 (4) Article 18 Article 17